UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) March 27, 2015 (March 27, 2015) ATLANTIC AMERICAN CORPORATION (Exact name of registrant as specified in its charter) Georgia 0-3722 58-1027114 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4370 Peachtree Road, N.E., Atlanta, Georgia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (404) 266-5500 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition On March 27, 2015, Atlantic American Corporation (the “Registrant”) reported its results of operations for its fourth quarter and year ended December 31, 2014. A copy of the press release issued by the Registrant concerning the foregoing results is furnished herewith as Exhibit 99.1 and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits (d) Exhibits 99.1 Press Release, dated March 27, 2015, reporting the results of operations of the Registrant for its fourth quarter and year ended December 31, 2014. The information contained herein and in the accompanying exhibit shall not be incorporated by reference into any filing of the Registrant, whether made before or after the date hereof, regardless of any general incorporation language in such filing, unless expressly incorporated by specific reference to such filing. The information in this report, including the exhibit hereto, shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934,or otherwise subject to the liabilities of that section or Sections 11 and 12(a)(2) of the Securities Act of 1933. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ATLANTIC AMERICAN CORPORATION By: /s/ John G. Sample, Jr. John G. Sample, Jr. Senior Vice President and Chief Financial Officer Date:March 27, 2015 EXHIBIT INDEX Exhibits: Exhibit 99.1Press release dated March 27, 2015
